5/25/2021                                               AT&T Yahoo Mail - Case dismissal
            Case 21-41247       Doc 16-1       Filed 05/25/21    Entered 05/25/21 12:13:59             Supplement
                                               Debtors Request Pg 1 of 1

     Case dismissal

     From: PAUL GMOSER (paulgmoser@att.net)

     To:    allenmarie@sbcglobal.net

     Date: Tuesday, May 25, 2021, 11:46 AM CDT



     Due to a change in circumstances at this time, I'm asking for my case to be dismissed. Thank you for your
     consideration.

     Sincerely,
     Paul L Gmoser

     Sent from AT&T Yahoo Mail on Android




                                                                                                                    1/1
